Citation Nr: 1539374	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 50 percent for post-concussion headache syndrome.

5.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida, in July 2015.  A transcript of that hearing has been associated with the claims file.

The Board notes that, after filing a timely substantive appeal of the April 2014 rating decision, the Veteran submitted a new claim for an increased evaluation for his post-concussion headache syndrome in July 2015.  Later, the Veteran submitted a letter withdrawing the post-concussion headache syndrome claim submitted in July 2015.  The Board finds that the Veteran's letter specifically withdrew the July 2015 claim only.  As such, his previous appeal of the post-concussion headache syndrome claim denied in the April 2014 rating decision remains on appeal before the Board.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to service connection for left ear hearing loss and tinnitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for left ear hearing loss and right ear hearing loss were previously considered and denied by the RO in a May 1997 rating decision.  The Veteran was informed of the decision and of his appellate rights.  He filed a notice of disagreement, and a statement of the case was issued, but the Veteran did not file a timely substantive appeal.   

2.  The evidence regarding left ear hearing loss received since the final May 1997 rating decision is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The evidence regarding right ear hearing loss received since the final May 1997 rating decision does not include any new evidence showing that the Veteran has right ear hearing loss.  The evidence regarding this claim is cumulative of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran's service-connected post-concussion headache syndrome is already assigned the maximum schedular rating available for that disability.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied service connection for right ear hearing loss and left ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence regarding the claim for service connection for left ear hearing loss received subsequent to the May 1997 rating decision is new and material, and the claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The evidence regarding the claim for service connection for right ear hearing loss received subsequent to the May 1997 rating decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  An evaluation in excess of 50 percent for post-concussion headache syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124(a), Diagnostic Code 8199-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for left ear hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  Thus, there is no prejudice to the Veteran.

In regard to the Veteran's claims for service connection for right ear hearing loss and an increased evaluation for post-concussion headache syndrome, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the Veteran with notice in December 2009 and July 2013, prior to the initials decision on the claims for service connection for right ear hearing loss and increased evaluation for post-concussion headache syndrome.  Moreover, the requirements with respect to the content of the notices were met in this case.  The RO informed the Veteran in the December 2009 notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

The Board notes that, while the entire July 2013 notice letter was not scanned into VBMS, the portion of the July 2013 letter that is available in the electronic file notes that the notice letter included enclosures entitled "What the Evidence Must Show" and "VA Form 21-4142."  The information contained in the "What the Evidence Must Show" enclosure provided the Veteran with the required information regarding the evidence that was necessary to substantiate his claim for an increase evaluation and of the division of responsibilities in obtaining such evidence.  The enclosure also explained how disability ratings and effective dates are determined.  The Board finds that it may proceed to a decision even though the enclosures sent to the Veteran with the July 2013 notice letter were not scanned into VBMS, as not only did the letter indicate that such documents were enclosed, but the Veteran and his service representative also demonstrated actual knowledge of the elements and evidence necessary to substantiate the Veteran's increase rating claim at his July 2015 hearing.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any available, outstanding evidence that is pertinent to the claims being decided herein.

The Veteran was also afforded VA examinations in February 2010 and March 2014 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2010 and March 2014 examinations and opinions obtained in this case are adequate with respect to the issues of entitlement to service connection for right ear hearing loss and to an increased evaluation for post-concussion headache syndrome.  They are predicated on a reading of the Veteran's claims file and medical history, as well as a physical examination.  The VA examiners considered the pertinent evidence of record, to include the statements of the Veteran.  The Board notes that the February 2010 VA examiner did not provide an opinion as to the etiology of the Veteran's right ear hearing loss; however, an opinion was not necessary because testing found normal hearing in the right ear.  The March 2014 examination also addressed the rating criteria that were relevant to rating the Veteran's headache disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in July 2015.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed, explained the elements of service connection and increased disability rating, noted the reason the claims were previously denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran and his representative have not alleged otherwise.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

I.  Left Ear Hearing Loss

The RO previously considered and denied the Veteran's claim for service connection for left ear hearing loss in a May 1997 rating decision.  In that decision, the RO found that the evidence of record showed that the Veteran's diagnosis of non-organic left ear hearing loss was not a residual of the explosion in service.

The Veteran was notified of the May 1997 decision, and he submitted a notice of disagreement; however, he did not file a substantive appeal following the issuance of the June 1997 statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the Board finds that the May 1997 rating decision is final.

The Veteran subsequently filed an application to reopen his claim in December 2009.  In connection with that claim, the Veteran submitted a March 2010 letter from his doctor, Dr. M.L., which stated that the Veteran had asymmetrical hearing loss and that such hearing loss was most likely related to his military service.  This evidence was not considered at the time of the May 1997 rating decision and provides a medical opinion as to the etiology of the Veteran's left ear hearing loss.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for left ear hearing loss. 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


II.  Right Ear Hearing Loss

The RO previously considered and denied the Veteran's claim for service connection for right ear hearing loss in a May 1997 rating decision.  In that decision, the RO found that the evidence of record showed that the Veteran had normal hearing in the right ear.

The Veteran was notified of the May 1997 decision, and he submitted a notice of disagreement; however, he did not file a substantive appeal following the issuance of the statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the Board finds that the May 1997 rating decision is final.

The Veteran subsequently filed an application to reopen his claim in December 2009.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence associated with the Veteran's claims file at the time of the May 1997 rating decision included the Veteran's service treatment records, VA medical records, the December 1996 VA examination report, and the Veteran's own assertions.  The claim was denied because the evidence did not reveal a current diagnosis of right ear hearing loss.

The evidence received since the May 1997 rating decision includes VA medical records, private medical records, lay statements, and assertions made by the Veteran and his representative.  

With respect to the additional VA and private medical records of record, the Board notes that they are new in that they were not of record at the time of the prior denial.  However, these records are not material because they do not pertain to right ear hearing loss.  Although the records discuss left ear hearing loss, they specifically indicate that the Veteran has left ear hearing loss or discuss asymmetrical hearing loss; they show that he has normal hearing acuity on the right side.  See, e.g. the December 2009 audiogram from his private audiologist, Dr. M.L. (initials used to protect privacy), and VA treatment records dated January 2010.  The Veteran was also afforded a VA examination in connection with his claim in February 2010.  The 2010 VA examiner evaluated the Veteran and opined that the Veteran had normal hearing for the right ear.  Thus, the additional VA and private medical records are not material to the claim.

In addition, the Veteran's lay statements do not support right ear hearing loss.  In fact, at his February 2010 VA examination, the Veteran reported experiencing only left ear hearing loss.  Moreover, at the July 2015 hearing, the Veteran testified that his hearing loss in the right ear had cleared up and reported that he was not currently having problems with his right ear.  As such, the Veteran's testimony does not suggest or show that he has right ear hearing loss, and therefore, is not considered material.

Significantly, the evidence missing at the time of the May 1997 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran currently has right ear hearing loss.   Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for right ear hearing loss.


III.  Post-Concussion Headache Syndrome

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 50 percent evaluation for post-concussion headache syndrome pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8199-8100.  Under that diagnostic code, maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster 's new Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion." See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing." Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating. Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU. Id. at 446; see also 38 C.F.R. § 4.16  (2012).  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability.

In this case, the Veteran has already been assigned the maximum schedular rating of 50 percent for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100. Therefore, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board does acknowledge the Veteran's statements and testimony regarding his symptoms, including daily, incapacitating headaches.  However, there is no higher scheduler rating available under the criteria.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's post-concussion headache syndrome is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief are contemplated in the assignment of the 50 percent evaluation, as the rating criteria specifically addresses the frequency of prostrating attacks and their severe effect on economic adaptability.  Moreover, to the extent that the Veteran may be unable to work as a result of his headache disability, the Board has remanded the issue of entitlement to a TDIU to the AOJ for appropriate action.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected post-concussion headache syndrome under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left ear hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having not been received, the application to reopen a claim for service connection for right ear hearing loss is denied.

An evaluation in excess of 50 percent for post-concussion headache syndrome is denied.



REMAND

The Board finds that a remand is necessary in this case, as there are conflicting medical records regarding the diagnosis of the Veteran's left ear hearing loss and tinnitus.  In this regard, the Veteran was afforded a VA audiological examination in February 2010 for his left ear hearing loss and tinnitus claims.  That examiner found that the Veteran's test results for the left ear were unreliable, and as a result, the Veteran's hearing sensitivity for the left ear was undetermined.  Therefore, she opined that she was unable to provide an opinion regarding the etiology of such disorders and recommended further evaluation.  

The Veteran also submitted an audiogram dated in December 2009 that was performed by his private doctor, Dr. M.L. (initials used to protect privacy).  Dr. M.L. also submitted a medical opinion dated in March 2010 stating that the Veteran had asymmetrical hearing loss as shown in the December 2009 audiogram.  He further opined that the hearing loss was most likely related to the Veteran's military service.  However, a review of the audiogram upon which Dr. M.L. relied shows that the Veteran's audiological test results were insufficient and/or inconsistent.  

The Board also notes that the Veteran's VA medical records appear to show the presence of left ear hearing loss at an appointment in January 2010.  

As there are inconsistent test results of record, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his left ear hearing loss and tinnitus.  Moreover, the Board notes that, at a previous VA examination for the Veteran's service-connected headache disorder, in August 1999, the examiner appeared to discuss tinnitus in connection with the headache disorder.  As such, the VA examiner should provide an opinion as to whether the Veteran's tinnitus is related to his left ear hearing loss and/or his service-connected headache disability. 

In addition, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran offered testimony at his July 2015 hearing that he is unemployable, at least in part, due to his post-concussion headache syndrome.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ear hearing loss and/or tinnitus disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has left hearing loss and tinnitus that are causally or etiologically related to his military service, to include any injury or symptomatology therein.  In rendering this opinion, the examiner should address the Veteran's assertion that he developed these disorders as a result of an explosion in service.

The examiner should also address whether any current tinnitus is caused by or permanently aggravated by left ear hearing loss and/or the Veteran's service-connected post-concussion headache syndrome.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


